Smith, C. J.,
delivered the opinion of the court.
We are of the opinion that a corporation is not so defectively organized as to render its stockholders liable for the debts thereof as partners or otherwise, although: (1) Its charter is not recorded in the office of the chancery clerk of the county in which it does business; and (2) it commenced and continued to do business with a capital stock, subscribed and paid in, less than the full amount thereof authorized by its charter, such charter not requiring a certain amount of capital stock -to be paid in before it can commence business.

Affirmed.